Order of the Surrogate’s Court, Queens County, dated March 7, 1972, affirmed, without costs. No opinion. Hopkins, Acting P. J., Martuscello, Latham and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse the order and to grant appellants’ motion for leave to file objections to probate, with the following memorandum: Under the circumstances of this case, involving a family dispute, in my opinion there was no laches as a matter of law and appellants’ default should be opened and their objections allowed to be filed.